DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statements (IDS) submitted on 10/15/2022 and 02/01/2022 have been considered by the Examiner.

Election/Restrictions
Applicant's election with traverse of Claims 1, 3-4, 6-7, 9-10, 14, 55 and 67-76 (listed under Group 1) in the reply filed on 09/11/2022 is acknowledged.  The traversal is on the ground(s) that compositions are specifically adapted to the method of elected Group.  
This is not found persuasive because 
i) 	there is no evidence showing that the feed mixture of claims 55 and 68-76 are the same as the polymer and coke-forming material that form the mixed stream of claim 1. 
ii)	it should be noted that Group 2 (II) comprises claims 55 and 68-76, directed to feed mixture (see Requirement for Restriction/Election, pg. 3, mailed on 07/11/2022). These claims should not be listed under Group 1 referred to in the response of 09/11/2022.
iii) 	no error was pointed to in the requirement for election and restriction; the mere allegation that the feed compositions of Group 2 are the same as the mixed feed of materials is not persuasive.
The requirement is still deemed proper and is therefore made FINAL.
Claims 55 and 68-76 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected composition, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 09/11/2022.
Applicant’s election of Group 1, claims 1, 3-4, 6-7, 9-10, 14 and 67, with traverse in the reply filed on 09/11/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Status of Claims
Claims 1, 3-4, 6-7, 9-10, 14 and 67 are under consideration. Claims 55 and 68-76 are withdrawn from consideration.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “coke-forming material” in claim 1 is a relative term which renders the claim indefinite. The term “coke-forming material” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
To discuss pyrolysis, it should be noted that any feed material can be considered “coke-forming” since char is a by-product of pyrolysis; and coke deposits on pyrolysis catalyst from contact with any feed causes coke accumulation on said catalyst. Therefore, “coke-forming” doesn’t seem to provide any meaningful information in terms of 1) what is the inventive concept of claim 1, and 2) what does the claimed “coke-forming material” refer to in terms of claim interpretation and in understanding the metes-and-bounds of pending invention. Reviewing claim 4, the term “mixed feed materials” can be selected from biomass, PE, PP, wood waste, municipal waste, etc. Note here that according to claim 1, “a mixed feed material” is formed by providing a polymer and adding a coke-forming material (see claim 1 lines 2-3). This information leads to assuming that pyrolysis feeds that include municipal solid waste or mixed biological and polymer feeds (such as those disclosed by the prior art Flores, III). At this point, the Examiner view the claimed “coke-forming material” as in indefinite term that leads to lack of clarity when viewing the invention of pending claim 1.
The inventive concept is viewed as the amount of energy generated by catalyst coke combustion to provide heat for pyrolysis as taught by Flores, III. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-4, 6-7, 9-10, 14- and 67 are rejected under 35 U.S.C. 103 as being unpatentable over Flores, III et al. (US 2016/0096994).
Flores, III teaches a method for pyrolyzing carbonaceous feedstocks including plastics, polymers and biomass ([0016]-[0017]). This feed is assumed to comprise a polymer and a coke forming material, which reads on pending claim 4.
The catalyst from pyrolysis is sent to a regenerator where the coke deposited on the catalyst is burned to heat the catalyst wherein the heated catalyst is returned to pyrolysis (see Fig. 1 and [0021]): 	“the isolation of ash/coke and inert solids/catalyst in the regenerator will create heat in the regenerator that can be transferred as illustrated upon return to the circulating fluidized bed reactor to provide heat for pyrolysis and reactions (pyrolysis, hydropyrolysis, hydrotreating). The inert solids/catalyst will enter the regenerator with solid coke (carbon), which is a byproduct of the indicated reactions. At the high temperature in the regenerator (600° C.--), the carbon will combust to form CO and/or CO and water. The temperature is controlled by the amount of air and carbon in the regenerator…  These combustion reactions are exothermic. The heat created from the combustion reaction is absorbed by the inert solids/catalyst. This heat is then carried into the reactor where it is used for pyrolysis and reactions. The amount of heat contemplated for return to the reactor from the regenerator is such that no heat is necessary to be supplied to the regenerator.”. Therefore, the coke burning of the catalyst of Flores, III in the catalyst regenerator is proposed to provide up to 100% for the pyrolysis reaction. The disclosed amount overlaps the claimed amount of at least 95%, this overlap establishes a prima facie case of obviousness—see MPEP 2144.05.I. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI Z FADHEL whose telephone number is (571)270-0267. The examiner can normally be reached M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALI Z FADHEL/Primary Examiner, Art Unit 1772